Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 1 of 40 PageID #: 217



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JIM R. HARRIS, JR.,                            )
                                               )
                       Movant,                 )
                                               )
       vs.                                     )   No. 1:19 CV 00053 SNLJ
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                       Respondent.             )

                         AMENDED MEMORANDUM AND ORDER

       This case is before the Court on Movant’s Section 2255 Petition, which has been fully

briefed.

                                               FACTS

A.     The Indictment.

       On May 20, 2010, a Grand Jury in the Eastern District of Missouri, Southeastern

Division, returned an Indictment against Harris, charging him with three counts of violations of

various federal statutes. Count I charged Harris with Interference with Commerce by Threat or

Violence in violation of Title 18, U.S.C. § 1951. Count II charged Harris with Possession of a

Firearm in Furtherance of a Crime of Violence in violation of Title 18, U.S.C. § 924(c). Count

III charged Harris with being a previously convicted felon in possession of ammunition that

affected interstate commerce in violation of 18 U.S.C. ' 922(g)(1). Harris was transferred from

the Scott County jail pursuant to a writ in order to face the federal charge. His Initial

Appearance was before United States Magistrate Judge Lewis M. Blanton on April 19, 2010.

The Federal Public Defender=s office was appointed to represent Harris. Assistant Federal

Defenders Michael A. Skrien (AAFPD Skrien@) and Scott F. Tilsen (“AFPF Tilsen”) each filed an
                                            1
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 2 of 40 PageID #: 218



Entry of Appearance. AFPD Skrien appeared on behalf of Harris at an arraignment on April 21,

2010.    At that arraignment, Harris pled not guilty to the charges. Judge Blanton set Harris=s

pretrial motions hearing for May 14, 2010.

B.      Pretrial Motions.

        On May 3, 2010, AFPD Tilsen filed a motion asking for an extension of time to file

pretrial motions. That motion was granted by Judge Blanton on May 23, 2010. A new hearing

date of July 8, 2010, was set by the Court.

        On June 17, 2010, AFPD Tilsen filed his second motion for an extension of time to file

pretrial motions. That motion was granted on June 18, 2010, but the date for the hearing

remained the same.

        On June 28, 2010, AFPD Tilsen filed a Waiver of Filing of Pretrial Motions on behalf of

Harris. On July 8, 2010, Harris appeared before Judge Blanton and waived his right to file

pretrial motions.

        On July 28, 2010, AFPD Tilsen filed a Motion to Withdraw Waiver of Pretrial Motions

and Permission to File Pretrial Motions. The Government consented to that request. On July

29, 2010, this Court granted Harris permission to file pretrial motions. A new pretrial motion

hearing date of September 13, 2010, was set before Judge Blanton.

        On August 18, 2010, AFPD Tilsen filed his second Waiver of Filing of Pretrial Motions.

AFPD Tilsen also requested an earlier date to waive pretrial motions. Both of those requests

were granted. On August 27, 2010, Harris again appeared before Judge Blanton and waived his

right to file pretrial motions. This Court set the case for a plea hearing on September 3, 2010.

On that date, Harris appeared and requested that his plea hearing date be continued.

This Court set the date for Harris’ guilty plea for September 27, 2010.
                                                  2
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 3 of 40 PageID #: 219




       On September 27, 2010, AFPD Tilsen and AFPD Skrien each filed motions to withdraw

as counsel for Harris. That motion was granted on September 28, 2010. David Pearson was

appointed as attorney for Harris. A new plea hearing date of October 20, 2010, was set for

Harris. On October 13, 2010, Pearson filed a motion to continue the plea hearing. That request

was granted and the plea hearing was reset for November 22, 2010. On that date, Harris

appeared and requested that his case be set for a jury trial. He also requested permission to

proceed pro-se. A Motion hearing date of December 13, 2010, was set for any motions related

to those issues.

       On December 13, 2010, Pearson was allowed to withdraw as counsel. Eric Butts was

appointed to represent Harris. A jury trial was set for January 26, 2011. Harris waived his

right to a Speedy Trial.

       On January 13, 2011, Butts filed a Motion to Continue the Jury Trial. That motion

contained a Speedy Trial Waiver signed by Harris. The trial was continued to March 28, 2011.

       On March 1, 2011, Butts filed a Motion to Withdraw Waiver of Pretrial Motions and

Permission to File Pretrial Motions. A hearing on that motion was scheduled for March 14,

2011. On that date, the hearing was continued at Harris’ request, to March 28, 2011. Harris

also filed a Waiver of Speedy Trial as part of his request. On April 8, 2011, Judge Blanton

granted Harris’ request and allowed him to file pretrial motions. A hearing date for pretrial

motions was set for April 26, 2011. On April 12, 2011, Harris asked for more time to prepare

his filing of pretrial motions. That motion was granted, giving Harris until April 21, 2011, to

file pretrial motions. A hearing date for pretrial motions was set for May 6, 2011.

       On April 21, 2011, Harris filed a Motion to Suppress Evidence and Statements. The

                                                3
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 4 of 40 PageID #: 220



Government filed its Response to that Motion on April 28, 2011. On May 6, 2011, an

evidentiary hearing was held regarding Harris’ Motion to Suppress. Harris also filed a motion

on August 9, 2011, seeking to represent himself in filing responses supporting his Motion to

Suppress. On August 30, 2011, Judge Blanton issued an Order allowing Harris to file pro-se

responses and that the Government would have seven days to answer those pleadings at its

discretion.

       On October 3, 2011, Judge Blanton issued his Report and Recommendation,

recommending that Harris’ Motion to Suppress Evidence and Statements be denied. United

States District Judge Carol E. Jackson was assigned to hear further matters. On October 21,

2011, Butts filed an Objection to the Report and Recommendation. On November 21, 2011,

Judge Jackson adopted the Report and Recommendation and denied Harris’ Motion to Suppress

Evidence and Statements. The jury trial was set for December 12, 2011.

C.     The Plea Agreement.

       A few days before the scheduled trial date, Harris’ attorney and the Government worked

out a written Plea Agreement. That agreement was a “binding” plea agreement pursuant to

Federal Rule of Criminal Procedure 11(c)(1)(C). (Plea Agreement; p. 2) The essence of a

“binding” plea agreement is that the parties agreed that Harris should serve a total sentence of

twenty years and that the District Court’s only choice was to approve of the agreement or reject

it and permit Harris to proceed to trial. (Plea Agreement; pp. 2, 3) As part of its agreement, the

Government agreed to withdraw its previously filed Notice of Sentence Enhancement. (Plea

Agreement; p. 3) That Notice would have required that, upon conviction of the charges in the

Indictment, Harris would have been required by Title 18, U.S.C. § 3559 to receive a mandatory

sentence of life imprisonment. (Plea Agreement; p. 3)
                                             4
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 5 of 40 PageID #: 221



D.     Guilty Plea.

       Harris and his attorney, Eric Butts, appeared before this Court on December 9, 2011, in

order to enter into a plea agreement with the Government. This Court agreed to take the plea in

the absence of Judge Jackson. (Plea Tr., p. 3) Judge Jackson was the District Court judge

assigned to hear the case, but the parties and Judge Jackson agreed that this Court could take the

guilty plea since Harris’ request for a guilty plea came shortly before the scheduled trial date.

Judge Jackson was still assigned the case and would be responsible for the sentencing hearing.

       Harris was sworn to tell the truth by the District Court Clerk and examined by this

Court. (Plea Tr., p. 3) Harris agreed that he could read and write (Plea Tr., p. 4) and that there

were no illnesses or infirmities that affected his willingness to plead guilty (Plea Tr., p. 4).

Harris was asked whether he was satisfied with his attorney. His reply was, “To a certain

degree, yes.” (Plea Tr., p. 5) This Court and Harris’ counsel informed Harris that he could still

proceed to trial the next Monday, the day set aside for his trial. (Plea Tr., p. 5) After that

exchange, Harris told this Court the following:

       Court:          What problems do you have with Mr. Butts?

       Harris:         Well, I don’t have any problems now. I thought your question was have

                       I had any problems. I don’t have any problems now, no.

       Court:          Okay. Well, maybe - -

       Harris:         Okay.

       Court:          - - I asked the question in a wrong way. So you’re satisfied with the way

                       he’s handled your case at this point then?

       Harris:         Right.

       Court:          You had some concerns in the past?
                                                  5
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 6 of 40 PageID #: 222



        Harris:        Yes.

        Court:         Those have all been resolved?

        Harris:        Yes.

        Court:         No question about it then?

        Harris:        Right.

        Court:         Okay. Well, let me ask you a few more questions then. I - - I guess I
                       misunderstood your responses then. You’re satisfied with the way he’s

                       investigated the case then, is that right?

        Harris:        Right.

        Court:         Now, has he talked to the witnesses, if any, that you told him about and

                       others that he’s known about? Has he done that kind of thing?

        Harris:        Yes.

        Court:         He’s done everything you’ve asked him to do at this point then?

        Harris:        Yes.

        Court:         So, again, you’re - - you’re fully satisfied with the way he’s represented

                       you?

        Harris:        Yes.

        Court:         He’s explored all those defenses that might have been raised and raised

                       those if they were proper and told you why if they weren’t proper, that

                       kind of thing?

        Harris:        Yes.

(Plea Tr., pp. 7, 8)

        This Court also asked Harris about his knowledge of the contents of the written Plea

                                                 6
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 7 of 40 PageID #: 223



Agreement:

        Court:          Now, the lawyers have given me a written Plea Agreement that

                        consists of 18 pages, and I see that you and both lawyers have signed

                        it on page 18, is that right?

        Harris:         Yes, sir.
        Court:          Have you read the agreement?

        Harris:         Yes.

        Court:          Have you gone over it in detail with your lawyer?

        Harris:         Yes.

        Court:          And has he explained the contents of the agreement?

        Harris:         Yes, he has.

        Court:          Do you understand the contents of the agreement?

        Harris:         Yes, I do.

        Court:          Is there anything in here that you do not understand?

        Harris:         No.

(Plea Tr., pp. 9, 10)

        This Court then discussed the binding nature of the plea agreement and that, if Judge

Jackson rejected the Plea Agreement, that Harris would be allowed to revoke his guilty plea:

        Court:          Now, do you understand, too, that if - - whenever I or Judge Jackson

                        accepts the Plea Agreement then you won’t be allowed to withdraw

                        your plea; you understand - -

        Harris:         Yes.

        Court:          - - that, too?

                                                   7
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 8 of 40 PageID #: 224



(Plea Tr., p. 10)

        Court:           All right. So if - - so I understand, if the Court decides not to accept

                         the 20-year, agreed-on sentence, then Defendant would be allowed to

                         withdraw his plea of guilty, is that your - -

        Butts:           Yes, Judge.

        Court:           Is that the situation? Is that your understanding too?

        Harris:          Yes, yes.

        Court:           All right. And then we’d start all over basically?

        Harris:          Right.

(Plea Tr., pp. 12, 13)

        This Court asked the Government to describe its proof if put to its burden during a trial.

The Government informed the Court that its proof was that, on January 28, 2010, Harris had

been convicted of four different felony offenses, including two separate Second Degree

Robbery convictions. On January 28, 2010, a masked man robbed the Amerimart store in

Benton, Missouri, by firing a handgun into the ceiling of that business. The store clerk gave the

man $1,533 from the cash register. The man left the store. The spent cartridge was determined

to have been manufactured in a location other than the State of Missouri and affected interstate

commerce. The Amerimart store obtained its inventory from suppliers from other states and,

therefore, that business affected interstate commerce.

        Later investigation revealed that Jim Harris, Jr. was involved in the robbery. Harris later

gave a confession to police officers admitting that he was the man who robbed the Amerimart

store. Harris listened to the factual statements of the events and agreed that everything the

Government said about the commission of the crimes was “true and correct.” (Plea Tr., pp. 20 –
                                             8
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 9 of 40 PageID #: 225



23) Harris agreed that he was pleading guilty because he was guilty. (Plea Tr., p. 24)

       This Court found Harris guilty on all three charges. This Court did not accept the Plea

Agreement, but left that decision to Judge Jackson. Judge Jackson set a sentencing hearing for

February 21, 2012.

E.     The Presentence Investigation Report.

       After the verdict, the District Court ordered that a Presentence Investigation Report

(P.S.R.) be prepared. United States Probation Officer Paul H. Boyd prepared that report for the

District Court. The P.S.R. recommended that Harris’ Total Offense Level be set at 31, pursuant

to U.S.S.G., ' 4B1.4(b)(3)(A), as Harris had previously been convicted of at least three violent

felonies. (P.S.R., & 15 - 24) The P.S.R. also reflected numerous felony and misdemeanor

convictions for Harris, detailed in the following paragraphs.

       On October 21, 1982, Harris was convicted of the felony of Second Degree Robbery in

the Circuit Court of Mississippi County, Missouri in Case Number CR182-8F. Harris was

sentenced to a term of imprisonment of eight years for that conviction. This conviction was

determined to be a “violent felony” for purposes of classifying Harris as an Armed Career

Criminal. (P.S.R., & 34)

       On November 25, 1987, Harris was convicted of the misdemeanor of Passing Bad Check

in the Circuit Court of Scott County, Missouri, in Case Number CR587-835M. Harris was

sentenced to serve a year in jail for that conviction, but his sentence was suspended. Harris was

placed on probation for one year. (P.S.R., ¶ 35)

       On July 28, 1988, Harris was convicted of the misdemeanor offense of Fraudulent Use of

a Credit Device in the Circuit Court of Scott County, Missouri, in Case Number CR588-385M.

Harris’ jail sentence was suspended and he was placed on probation for two years. (P.S.R., ¶
                                              9
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 10 of 40 PageID #: 226



36)

       On October 16, 1991, Harris was convicted of the felony of Possession of a Stolen Motor

Vehicle in the Circuit Court of Cook County, Illinois, in Case Number 91CR0557901. Harris

was sentenced to a term of imprisonment of three years for that conviction. (P.S.R., ¶ 37)

       On October 16, 1991, Harris was convicted of the felony of Burglary in the Circuit Court

of Cook County, Illinois, in Case Number 91CR1640901. Harris was sentenced to a term of

imprisonment of three years for that conviction. This conviction was determined to be a

“violent felony” for purposes of classifying Harris as an Armed Career Criminal. (P.S.R., ¶ 38)

       On February 19, 1997, Harris was convicted of the felony of Aggravated Possession of a

Stolen Motor Vehicle in the Circuit Court of Cook County, Illinois, in Case Number

95CR1982301. Harris was sentenced to a term of imprisonment of seven years for this

conviction. This conviction was determined to be a “violent felony” for purposes of classifying

Harris as an Armed Career Criminal. (P.S.R., ¶ 39)

       On May 17, 1996, Harris was convicted of the felony of Possession of a Stolen Motor

Vehicle in the Circuit Court of Cook County, Illinois, in Case Number 95C22087901. Harris

was sentenced to a term of imprisonment of six years for this conviction. (P.S.R., ¶ 40)

       On April 8, 1999, Harris was convicted of the felony of Possession of Stolen Property in

the Circuit Court of Scott County, Missouri, in Case Number CR599-299FX. Harris received a

sentence of three years imprisonment for this conviction. (P.S.R., ¶ 41)

       On September 13, 2002, Harris was convicted of the felony of Tampering – First Degree

in the Circuit Court of Scott County, Missouri, in Case Number 02CR744542. Harris received a

sentence of five years imprisonment for that conviction. (P.S.R., ¶ 42)

       On March 11, 2003, Harris was convicted of the felony of Second Degree Robbery in the
                                            10
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 11 of 40 PageID #: 227



Circuit Court of New Madrid County, Illinois, in Case Number 02CR752508. Harris received a

sentence of imprisonment of five years for this conviction. (P.S.R., ¶ 43)

       Harris received a total of 15 criminal history points, resulting in his placement in

Criminal History Category VI. (P.S.R., ¶ 44 – 47) The P.S.R. noted that the minimum term of

imprisonment, if Harris was classified as an Armed Career Criminal for the charge of being a

felon in possession of ammunition, was 25 years. (P.S.R., ¶ 75, 76) This occurred because the

mandatory minimum sentence for that charge was 15 years, and the mandatory minimum

sentence for the charge of possessing a firearm in furtherance of a crime of violence was 10

years, with that sentence to be served consecutively to the ammunition charge for a total of 25

years. The P.S.R. noted the Government’s agreement not to seek a sentence more than 20 years.

(P.S.R., ¶ 77, 78)

       Harris filed an objection to the P.S.R., contending that his conviction for Aggravated

Possession of a Stolen Motor Vehicle was not a violent felony and that his classification as an

Armed Career Criminal was improper. The Government did not file a response to Harris’

objection, due to the Plea Agreement that was in place. The Government was aware of cases

that established that a conviction for Aggravated Possession of a Stolen Motor Vehicle was a

violent felony. However, the Government was bound by the terms of the Plea Agreement,

which required that the Government recommend a term of imprisonment of no more than twenty

years. At the time of the guilty plea, the Government was unaware of Harris’ Illinois

convictions and was unaware of the conviction for Aggravated Possession of a Stolen Motor

Vehicle and the Burglary conviction. The Government could not advocate, at that time, that

Harris be classified as an Armed Career Criminal, because that would require his statutory

minimum sentence to be 25 years, a term longer than the Plea Agreement required. So the
                                             11
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 12 of 40 PageID #: 228



Government chose to remain silent.

       At the hearing on February 21, 2012, Judge Jackson sustained Harris’ objection to the

P.S.R. and determined that Harris was not an Armed Career Criminal. (Sent. Hrg. Tr., February

21, 2012, p. 7) Judge Jackson then announced that she was rejecting the binding Plea

Agreement and would allow Harris time to decide whether to proceed to trial or maintain his

guilty plea without a plea agreement. The Court specifically found that the recommended

sentence of twenty years was not in the interests of justice, considering the seriousness of the

crimes charged and the manner in which the crimes were perpetrated. (Sent. Hrg. Tr., February

21, 2012, p. 9) The Court gave Harris until March 7, 2012, to file a pleading informing the

Court of his decision.

       On March 6, 2012, Harris filed a pleading with the Court asking that the sentencing date

be continued and informed the Court that Harris would maintain his guilty plea and forgo jury

trial. The sentencing hearing was reset for May 29, 2012.

       Because the Plea Agreement was no longer in effect, having been rejected by the Court,

the Government filed a motion asking the Court to reconsider its ruling concerning Harris’

conviction for Aggravated Possession of a Stolen Motor Vehicle. The Government filed its

Memorandum citing authority for its position and requested that the Court find that the

conviction was a violent felony and find that Harris should be classified as an Armed Career

Criminal as having at least three convictions for violent felonies.

       The Government’s Memorandum also noted the parties’ agreement that the Government

would recommend a sentence of 300 months, or 25 years, at the new sentencing hearing. Harris

agreed to maintain his guilty plea in exchange for the Government’s recommendation.

(Government’s Motion for Reconsideration, filed May 11, 2012, p. 2)
                                             12
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 13 of 40 PageID #: 229



       On May 29, 2012, all parties and Judge Jackson appeared for the sentencing hearing.

Judge Jackson heard argument and decided that Harris’ previous conviction for Aggravated

Possession of a Stolen Motor Vehicle was a violent felony and that Harris should be classified as

an Armed Career Criminal. (Sent. Hrg. Tr., May 29, 2012, pp. 1-12) The Court found that

Harris’ applicable Guideline range of punishment was 308 to 355 months. (Sent. Hrg. Tr., May

29, 2012, p. 13) The Government recommended a total sentence of 300 months, calculated by

the imposition of a mandatory minimum sentence of 180 months for the charge of being a Felon

in Possession of a Firearm and a mandatory minimum, consecutive sentence of 120 months for

Possession of a Firearm in Furtherance of a Crime of Violence. The Sentence for Interference

with Commerce by Threat or Violence would be run concurrently with the firearm possession

sentence. Harris’ attorney asked for the most lenient sentence possible. (Sent. Hrg. Tr., May 29,

2012, p. 14-17)

       After considering the P.S.R. and the argument, Judge Jackson imposed a 300 month

sentence consistent with the Government’s recommendation. Harris was also ordered to serve a

period of supervised release of five years, to pay restitution of $1,684.15, and to pay a special

assessment in the amount of $300.00. Judge Jackson informed Harris of his appellate rights.

Harris said that he understood those appellate rights. (Sent. Hrg. Tr., May 29, 2012, pp. 20-23)

F.     The Appeal.

       On June 6, 2012, Harris filed a pro-se Notice of Appeal. On June 8, 2012, Harris’

attorney filed a Notice of Appeal. Harris’ attorney filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396 (1967). In that brief, Harris’ attorney noted Harris’ position that

his previous Illinois felony conviction for Aggravated Possession of a Stolen Motor Vehicle

should not be classified as a violent felony. The Eighth Circuit allowed Harris to file his own
                                                 13
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 14 of 40 PageID #: 230



brief and then issued its decision, agreeing that the conviction was a violent felony. See United

States v. Harris, 499 Fed.Appx. 631 (8th Cir. 2013) On April 1, 2013, Harris filed a pro-se

request for a rehearing on his decision. On April 24, 2013, that request was denied. The

mandate was issued by the Eighth Circuit Court of Appeals on May 1, 2013. Harris did not file

a petition for review by the United States Supreme Court.

G.     Petition for Post-Conviction Relief Pursuant to ' 2255.

       On July 18, 2013, Harris filed his Petition under 28 U.S.C., ' 2255, asking that this Court

set aside his conviction and sentence in Case Number 1:13 CV 66 CEJ. Harris raised several

grounds for relief, including his claim that his prior conviction for Illinois Aggravated Possession

of a Stolen Motor Vehicle was improperly classified as a violent felony for Armed Career

Criminal sentencing purposes and as a crime of violence for career offender sentencing purposes.

The district court denied relief and denied a certificate of appealibility. Harris appealed that

decision and this Court agreed to take up Harris’ appeal of the denial of a certificate of

appealibility in Case Number 16-3942.

       After Harris’ sentencing date, the Supreme Court issued its decision in Johnson v. United

States, 135 S.Ct. 2551 (2015), invalidating the ACCA residual clause definition of a violent

felony. That decision was held to be retroactively applicable to cases on collateral review, like

Harris’, by Welch v. United States, 136 S.Ct. 1257 (2016). Harris’ conviction for Illinois

Aggravated Possession of a Stolen Motor Vehicle was only classified as a violent felony due to

the residual clause. The Government agrees that Harris’ conviction for Illinois Aggravated

Possession of a Stolen Motor Vehicle no longer qualified as a violent felony following the

decision in Johnson. The Government agreed that this case should be remanded back to the

district court, so that a new Presentence Investigation Report could be prepared, reflecting the
                                                 14
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 15 of 40 PageID #: 231



current position of the law for Harris’ other felony convictions to determine whether he should

be sentenced as an Armed Career Criminal.

H.     New sentencing hearing.

       Harris’ advisory Guideline range was calculated to be 51 to 63 months for Counts I and

III, with a range of ten years to life on Count II, with that sentence to run consecutively to all

other sentences. (PSR II, p. 14)     On September 5, 2017, the district court conducted another

sentencing hearing for Harris. (DCD 234) The district court imposed a sentence of 63 months

for Counts I and III, to be served concurrently, and a further 120 months for Count II, with that

sentence served consecutively to the sentences for Counts I and III, for a total of 183 months.

The district court announced that the federal sentence would run consecutively to the

undischarged portion of Harris’ state sentence of fifteen years. (Sent. TR.; September 5, 2017,

pp. 22-24)

       Harris filed a Notice of Appeal for that sentence in Case Number 17-2971. On October

5, 2018, the Eighth Circuit filed its decision, affirming Harris conviction and sentence.

I.     Harris’ current Section 2255 motion.

       On October 26, 2018, Harris filed a pleading with the Eighth Circuit Court of Appeals in

Case Number 18-3289. That pleading was Harris’ request for permission to file a successive

habeas petition. However, since Harris had not filed a habeas petition after his re-sentencing, he

was entitled to file a “first” habeas petition. The Government filed its response, suggesting that

the Eighth Circuit remand the petition to the District Court for resolution. The Eighth Circuit

agreed and remanded Harris’ petition to this Court for a decision on the merits. In the current

pleading, styled as Case Number 1:19 CR 00053 SNLJ, Harris makes two complaints. They

are: (1) that Harris’ confession during the case investigation to Officer Ourth was tainted due to
                                                  15
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 16 of 40 PageID #: 232



promises extracted by Ourth; and (2) that Harris was denied his right to represent himself at trial.

Harris has also filed two Motions asking that the Government be required to dismiss his

Indictment for various reasons. Harris also asks that the Government be prohibited from

contacting his witness, Naomi Wince. The Government will address each complaint in turn.

                                       APPLICABLE LAW

       A.       NEED FOR EVIDENTIARY HEARING AND BURDEN OF PROOF

       28 U.S.C. '2255 provides, in pertinent part:

       Unless the motion and the files and records of the case conclusively show that the
       prisoner is not entitled to relief, the court shall . . . grant a prompt hearing thereon.

       Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States District

Court states:

       The motion, together with all the files, records, transcripts, and correspondence
       relating to the judgment under attack, shall be examined promptly by the judge to
       whom it is assigned. If it plainly appears from the face of the motion and any
       annexed exhibits in the prior proceedings in the case that the movant is not
       entitled to relief in the district court, the judge shall make an order for its
       summary dismissal and cause the movant to be notified.

       When a petition is brought under Section 2255, the petitioner bears the burden of

establishing the need for an evidentiary hearing. In determining whether petitioner is entitled to

an evidentiary hearing the court must take many of petitioner=s factual averments as true, but the

court need not give weight to conclusory allegations, self interest and characterizations,

discredited inventions, or opprobrious epithets. United States v. McGill, 11 F.3d 223, 225 (1st

Cir. 1993). A hearing is unnecessary when a Section 2255 motion (1) is inadequate on its face,

or (2) although facially adequate is conclusively refuted as to the alleged facts by the files and

the records of the case. Id., at 225-6. See also United States v. Robinson, 64 F.3d 403 (8th Cir.

1995) Engelen v. United States, 68 F.3d 238, 240 (8th Cir. 1995).
                                               16
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 17 of 40 PageID #: 233



         When all the information necessary for the court to make a decision with regard to claims

raised in a 2255 motion is included in the record, there is no need for an evidentiary hearing.

Rogers v. United States, 1 F.3d 697, 699 (8th Cir. 1993). An evidentiary hearing is unnecessary

where the files and records conclusively show petitioner is not entitled to relief. United States v.

Schmitz, 887 F.2d 843, 844 (8th Cir. 1989); Dall v. United States, 957 F.2d 571, 573 (8th Cir.

1992).

         B.     INEFFECTIVE ASSISTANCE OF COUNSEL

         To prevail on a claim alleging ineffective assistance of counsel, the movant must satisfy

the two-part test of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984). Under

Strickland, the movant must first show that the counsel=s performance was deficient. 466 U.S.

at 687. This requires the movant to show Athat counsel made errors so serious that counsel was

not functioning as the >counsel= guaranteed the defendant by the Sixth Amendment.@ Id.

Secondly, the movant must demonstrate that the deficient performance prejudiced the defense so

as Ato deprive the defendant of a fair trial, a trial whose result is reliable.@   Id. The movant

Amust show that there is a reasonable probability that, but for counsel=s unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.@ Id. at 694.

         The Eighth Circuit has described the two-fold test as follows: (1) counsel=s representation

fell below an objective standard of reasonableness; and (2) but for this ineffective assistance,

there is a reasonable probability that the outcome of the trial would have been different. Rogers

v. United States, 1 F.3d 697, 700 (8th Cir. 1993). More recently the Eighth Circuit has

described the Strickland test as follows: AWhether counsel=s performance was in fact deficient

and, if so, whether the defendant was prejudiced by the inadequate representation. If we can
                                               17
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 18 of 40 PageID #: 234



answer >no= to either question, then we need not address the other part of the test.@ Fields v.

United States, 201 F.3d 1025, 1027 (8th Cir. 2000).

       When evaluating counsel=s performance, the court Amust indulge in a strong presumption

that counsel=s conduct falls within the wide range of reasonable professional assistance.@

Strickland, 466 U.S. at 689, 104 S.Ct. at 2065. Counsel=s performance is considered

objectively, and gauged Awhether it was reasonable >under prevailing professional norms= and

>considering all the circumstances.=@ Fields, 201 F.3d at 1027, quoting Strickland, 466 U.S. at

688, 104 S.Ct. at 2064-65. Counsel=s challenged conduct is viewed as of the time of his

representation. AAnd we avoid making judgments based on hindsight.@ Fields, 201 F.3d at

1027. A reviewing court=s Ascrutiny of counsel=s performance must be highly deferential.@

Strickland, 466 U.S. at 689, 104 S.Ct. at 2065.

                                           DISCUSSION

Ground One: Improper tactics to obtain Harris’ confession.

       In this issue, Harris contends that his confession to Scott County Officer Ourth was

coerced by Ourth’s agreement to let Harris see his girlfriend and by promises of some kind of a

deal to avoid punishment. Harris contends that this ground demonstrates that he is “actually

innocent” of the charges. Specifically, Harris alleges as follows:

               Petitioner asserts, the newly discovered evidence . . . would have been enough
               to establish that no jury would of found Harris guilty of the offense, because this
               evidence support petitioner’s claim that Officer Ourth was not only an unreliable
               or credible witness, but this officer was not in any position to arrest or charge
               anyone as he was corrupt.

Harris’ Section 2255 Petition, pp. 1, 2.

               This evidence further support petitioner’s claim that petitioner is actually
               factually innocent, . . ., as there is no physical evidence that links Harris to
               the crime, (other than coerced statements) . . .
                                                    18
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 19 of 40 PageID #: 235




Harris’ Section 2255 Petition, p. 2.

                 Harris is innocent of this conviction, and the evidence (i.e. testimony) used
                 to secure the charges against him were obtained through the use of coercion.
                 A confession in exchange for going to see his girlfriend Naomi Wince
                 (Peaches), which our Supreme Court . . . has condemned.

Harris’ Section 2255 Petition, p. 2.

        When Harris filed his petition with the Eighth Circuit, he also filed three attachments.

The first is styled “Motion to Supplement Pending Claim/Requesting Copy Docket Sheet”. The

second pleading is styled “Motion to Supplement Pending Claim With Newly Discovered

Evidence in Support”. The third pleading is styled “Sworn Affidavit of Naomi Wince”.

        The first document, “Motion to Supplement Pending Claim/Requesting Copy Docket

Sheet” contains further allegations as to Harris’ complaints on the first issue. In that pleading,

Harris states:

                 . . . the ongoing documents will support Harris’s claim that he was made a
                 deal to see his girlfriend in exchange for a confession of admitting to
                 committing the crimes, which he did not do, and that Officer Greg Ourth
                 lied to Harris and his girlfriend Naomi Wince about talking to the Judge
                 and the prosecutor to make a deal for long term treatment.

Harris’ “Motion to Supplement Pending Claim/Requesting Copy Docket Sheet”, p. 1.

                 During the second taped hearing held February 26, 2010, if this Court
                 would seek and examine the contents of this recording, this Court will
                 hear Officer Gregg Ourth stating to Harris “Just you and I are going over
                 to Peaches.” This was to get Peaches to say it was okay to take the long
                 term treatment so I could be back home in one year, by confessing to the
                 crimes.
                 Petitioner unequivocally asserts, if this language is not found on this recording
                 of the tape, it is because the Sheriff Office has altered it and this Court should
                 have the tape examined to show that the tape has been cut or spliced.

Harris’ “Motion to Supplement Pending Claim/Requesting Copy Docket Sheet, p. 2.

                 In the Report and Recommendation of Magistrate Judge Lewis M. Blanton,
                                              19
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 20 of 40 PageID #: 236



               . . . the language recorded from the tape is clearly recited in part. This is
               when the deal to take me to see Peaches in exchange for my confession was
               made, and Officer Ourth did in fact take me to see her in Charleston.
               ...
               Officer Ourth is asked about taking me to see Naomi Winston, and Ourth
               responds “Briefly.”

Harris’ “Motion to Supplement Pending Claim/Requesting Copy Docket Sheet, p. 2.

       The substance of Harris’ claim in this pleading is his assertion that his confession to

Officer Ourth was obtained by a promise for Harris to get to visit with Naomi Wince, also known

as Naomi Winston, also known as “Peaches”. Harris believes that this was a form of coercion

and that his confession to Ourth should have been ruled inadmissible.

       Harris submitted the affidavit of Naomi Wince as part of his Section 2255 petition. In

that affidavit, Wince states that Officer Gregg Ourth brought Harris to see Wince after his arrest

for an assault that was unrelated to the instant federal case. Wince states that Ourth told her that

Ourth and Harris had made a “deal for Jim [Harris] to get long term treatment and that Jim would

be back home in one year if he took the deal.” Harris offers the affidavit of Wince as proof that

there was some kind of coercion on the part of the officer to get Harris to confess to his crime by

allowing Harris to speak with Wince.

       Harris’ first problem to overcome is the fact that no confession of his was used in order to

obtain his conviction. Harris pled guilty to his charges, admitting that he committed all of the

offense conduct. No matter what he thinks of the validity of his confessions, his conviction was

obtained solely by the use of Harris’ guilty plea statements.

       Other cases have held that a defendant has no right to an evidentiary hearing to determine

whether their confessions were coerced or not where the defendant has pled guilty to the charge.

In Smith v. United States, 618 F.2d 507 (8th Cir. 1980), the defendant filed a habeas petition to

                                                 20
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 21 of 40 PageID #: 237



challenge his conviction, asserting, among other grounds, that his confession was coerced.

Smith, 618 F.2d at FN 2. The Smith Court noted that, since Smith pled guilty, his allegedly

coerced confession was not used against him. Smith’s habeas claim was denied on this point.

        The same issue was raised in Binder v. United States, 2007 WL 1577658 (W.D.Missouri

May 31, 2007) as is raised here by Harris. In Binder, the defendant filed a habeas petition

claiming that his conviction was obtained by a coerced confession, an illegal search and an

unlawful arrest. Binder, like Harris here, did not raise those issues on appeal. The Binder

Court noted that constitutional claims asserted by Binder, but not raised on direct appeal, could

not be considered in a Section 2255 petition. Binder, at * 1.

        The defendant in Stolts v. United States, 2010 WL 1257681 (8th Cir. 2010) made the

same claim as made here by Harris. Stolts claimed that his confession (used in his trial) was

coerced and that his conviction should be set aside. Stolts’ claims were dismissed, based on the

District Court’s finding that Stolt’s had failed to file a direct appeal of that very issue:

                Movant did not raise this issue in his direct appeal. Movant's claim that the
                conviction was obtained by use of a coerced confession could have been raised on
                direct appeal of his conviction. If a claim could have been raised on direct appeal
                but was not, it cannot be raised in a § 2255 motion unless the movant can show
                both (1) a “cause” that excuses the default, and (2) “actual prejudice” resulting
                from the errors of which he complains. See Frady, 456 U.S. at 168; Matthews v.
                United States, 114 F.3d 112, 113 (8th Cir.1997), cert. denied, 522 U.S. 1064, 118
                S.Ct. 730, 139 L.Ed.2d 668 (1998). If a movant is unable to show “cause” and
                “actual prejudice,” he must make a “substantial claim that constitutional error has
                caused the conviction of an innocent person. .. ” Schlup v. Delo, 513 U.S. 298,
                321, 115 S.Ct. 851, 130 L.Ed.2d 808 (1995). A claim of actual innocence must be
                based on “new evidence,” and must convince the Court that “it is more likely than
                not that no reasonable juror would have found petitioner guilty beyond a
                reasonable doubt.” Schlup, 513 U.S. at 327. See also Embrey v. Hershberger, 131
                F.3d 739, 741 (8th Cir.1997) (applying Schlup actual innocence standard in the
                context of a § 2255 motion), cert. denied, 525 U.S. 828, 119 S.Ct. 78, 142
                L.Ed.2d 61 (1998). A movant's pro se status does not excuse procedural default.
                Stewart v. Nix, 31 F.3d 741, 743 (8th Cir.1994) (citing Stanley v. Lockhart, 941
                F.2d 707, 710 (8th Cir.1991)). Movant has not attempted to show cause and
                                                  21
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 22 of 40 PageID #: 238



                 prejudice and does not assert actual innocence, and therefore this ground is
                 procedurally barred.

Stolts, * 3.

        The law is clear that a defendant who knows about a constitutional claim, but fails to

raise it on direct appeal, may not pursue that issue in a habeas petition, unless his claim asserts

“cause and prejudice” or “actual innocence”. Harris attempts to use the “actual innocence route,

but completely fails to provide any new evidence that no juror would have found him guilty of

the charges. Harris ignores his burden of proof on the issue of actual innocence and simply

presumes his innocence. After being convicted of that offense, Harris is no longer entitled to

the presumption of innocence.

        Harris committed procedural default by not raising this issue on direct appeal. If he

wanted to appeal the claim that his confession was coerced, he should have stood trial and then

appealed that issue. He declined to do so, and instead pled guilty and raised other grounds on

appeal. His procedural default of the issue of a coerced confession should result in the dismissal

of this claim.

        A secondary problem with Harris’ argument is that this issue was fully argued in his

Motion to Suppress Evidence in the underlying District Court case. The records and evidence in

this case show that Harris’ contention was fully argued, but decided against him. In his Motion

to Suppress, Harris argued that his statements to the officers were coerced. That motion raised

the following issue:

                 1. On February 18, 19, 22, 26, and 27, 2010, and throughout the investigation,
                 Defendant allegedly made statements to law enforcement officers including, but
                 not limited to, Lieutenant Bledsoe and Officer Gregg Ourth of the Scott County
                 Sheriff’s Department. Any statements, oral or written, made by defendant were
                 elicited by coercion and without defendant being advised of and afforded his
                 rights under the Fifth Amendment of the United States Constitution, and said
                                                  22
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 23 of 40 PageID #: 239



                statements are therefore involuntary and inadmissible.

(Harris’ Motion to Suppress Evidence and Statements, DCD 95, p. 1)

       Harris’ evidence at the hearing on the Motion to Suppress raised the issue of whether his

statements to the officers were obtained by the use of coercion and presented evidence to support

that claim, as noted below.

       Harris introduced evidence of his contact with Naomi Wince (referred to here as both

Winston and Peaches) during his cross-examination of Officer Ourth:

       Butts:          Did you go anywhere else? Did you go to Naomi Winston’s? Did

                       you go to Peach’s house when you out looking for the gun?

       Ourth:          We went by and - - and spoke to her briefly.

(MTS Tr. p. 58).

       Evidence was also presented concerning whether Harris was promised any benefit for

confessing to his crimes. Harris’ attorney cross-examined Officer Bledsoe about any benefits

promised to Harris for his confession:

       Butts:          The prosecutor’s asked you about promises. In fact, during the

                       interview there were discussions regarding being charged in the state,

                       potential time and things like that, wasn’t there? In the interview on

                       the 18th?

       Bledsoe:        I’m sorry, in - - in my interview on the 18th?

       Butts:          Uh-huh.

       Bledsoe:        I - - I think we had some conversation about that, but I explained to Mr.

                       Harris that that’s something that wouldn’t be up to us, it would be up

                       to the prosecutor.
                                                23
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 24 of 40 PageID #: 240



       Butts:          And that was something that you explained at the very end, but prior

                       to that time he talked to you about long term drug treatment and how he

                       needed drug treatment and things like that; correct?

      Bledsoe:      Yes, sir.
(MTS Tr., DCD 109, p. 23)

       In order to rebut Harris’ contention that Harris had been promised some kind of leniency

in exchange for his confession, the Government submitted as an exhibit during the hearing a

letter written by Harris and sent to Scott County Circuit Court Judge David Dolan, Scott County

Prosecutor Paul Boyd and Harris’ state defense counsel, in April, 2010. (MTS Tr., DCD 109, p.

44, Exh. 10) In that letter, Harris is again asking for leniency in his state case, showing that

there was no deal in place at the time of his February, 2010, confessions.

       Harris’ attorney cross-examined Officer Ourth extensively as to any promises of leniency

made by Ourth and/or coercive interviewing techniques:

        Butts:         Now, on the - - the first interview on the 26th you did in fact tell Mr.

                       Harris on several occasions that he needed to “man up” and give you

                       something so you could go to Paul Boyd, the prosecutor; correct?

       Ourth:          Yes. He continuously - - at the beginning of the interview he

                       continuously was asking that if he could get some type of leniency,

                       that he was worried about it going to a federal - - or to a federal

                       level, the charges going to be federal charges to his state charges. And

                       I told him I could not make him any promises in any way. That the

                       only thing that I could do was speak to Mr. Boyd the state prosecutor

                       and - - in relation to his charges at a state level.

                                                  24
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 25 of 40 PageID #: 241



      Butts:      Well, in fact it’s correct that you are the one who raised the issue that it

                  would go to the ATF. On that first interview he never mentioned it’s

                  going fed; isn’t that correct?

      Ourth:      He had talked about it going to a - - to a federal level or he had

                  mentioned it to be about - - being picked up by the feds as his exact

                  statement way back during the first time that we talked.

      Butts:      And what time would that have been? Would that have been the 18th?

                  February 18th?

      Ourth:      Possibly.

      Butts:      All right. Because it’s not - - you’re the one on the - - on the 22nd,

                  the first interview, you at one point tell him that Paul Boyd’s talking

                  about 30 years. If you give me something to give Paul Boyd, you’re

                  looking at 30 years now, something might be looking at 5 to 10 instead

                  of 30. Do you recall saying that?

      Ourth:      Yes.

      Butts:      So you in fact said several times that he needs to “man up’ and that

                  he’s looking at 30 years unless he would give you something on the

                  case; correct?

      Ourth:      He stated that - - after he told me of the crimes he had committed, I

                  told him at that point - - he kept telling me that he was sorrowful for

                  what he had done, that he shouldn’t have done it, that he was under the

                  influence of crack cocaine at the time he done it, and that, you know,

                  he wanted to get the least amount of time. And he continuously was
                                            25
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 26 of 40 PageID #: 242



                  requesting long term drug treatment due to the addiction that he had.

      Butts:      You don’t remember telling him that whether it was bad crack or bad
                  dope or whatever it was, you were wigged out?

      Ourth:      That who was wigged out?

      Butts:      He was wigged out at the time the assault occurred? Mr. Harris was

                  wigged out?

      Ourth:      No.

      Butts:      Okay. Did - - a fair summary, and obviously you don’t have the audio

                  in front of you and it would be unfair to ask you to recall everything

                  exactly as you said, but it would be fair to say that you did in fact did talk

                  to him about Mr. Harris providing you with something so you could make

                  a deal with the state prosecutor, so you could get less than 30 years, is

                  that - -

      Ourth:      In a way, yes.

      Butts:      Well, in a way, but I believe your exact statement was, if you give me

                  something to give to Paul Boyd, you are looking at 30 years, give me

                  something, might be looking at 5 to 10 years instead of 30.

      Ourth:      I had talked to him. He kept asking me about - - in that same statement,

                  that he was wanting something - - something less, that he was 50 years

                  old, that he couldn’t do a drastic amount of time, and that he wanted

                  something less than that. And I told him that I didn’t have anything

                  and I could not make him any promises. I repeated that to him numerous

                  times. And that the only thing I could do was to, for all his honesty, is to

                                            26
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 27 of 40 PageID #: 243



                        go to Mr. Boyd at the time and tell him that he had actually been honest

                        with me.

        Butts:          Had you already talked to the federal prosecutors at that time?

        Ourth:          No.

        Butts:          Okay. When did you talk to the federal prosecutors?

        Ourth:          I wasn’t the one that actually talked to the federal prosecutors. That was

                        Detective Brandon Caid that actually made contact with the federal

                        people.

        Butts:          Do you know when that was?

        Ourth:          No, I do not.

        Butts:          Months afterwards? Days afterwards? Minutes afterwards?

        Ourth:          It was probably between two weeks and 30 days.

(MTS Tr., DCD 109, pp. 51-54)

        The fact is that Harris was interviewed several times and that each interview was

examined by the Magistrate Judge to determine whether any statement of Harris was coerced.

In his Report and Recommendation, later adopted by the District Court, Judge Blanton rejected

Harris’ claim that any of his interviews were coerced. Because the interviews involved several

crimes committed by Harris, the entire section of the Report and Recommendation dealing with

this issue is helpful in showing that: (1) Harris’ issue has been fully litigated, and (2) that there

was no coercion on the part of the officers investigating Harris’ crimes. The relevant section of

the Report and Recommendation issued by Judge Blanton is set out below.

Report and Recommendation:

                                        Factual Background
                                                 27
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 28 of 40 PageID #: 244



       On January 28, 2010, at around 8:30 P.M., the Amerimart convenience store in Benton,

Missouri, was robbed by a man wearing a Halloween mask. The man entered the store and fired

a round through the ceiling of the store with a handgun that he carried into the store. The

handgun was a semiautomatic handgun which ejected the spent hull on the floor. That hull was

later recovered by Scott County officers. It was a hull from a 9mm caliber round. The man was

holding a paper bag as he entered the store. The man approached the clerk and told her to “give

him the money.” The clerk took approximately $1,533.00 in cash from her cash register and

placed it in the bag. The man picked up the bag and walked out of the store. The clerk did not

know the identity of the man. Law enforcement officers were contacted immediately after the

robbery. The clerk told the officers that the man was fully covered by clothing. The officers

looked for anyone connected with the robbery but did not locate anyone that evening who might

have been involved.

       On February 17, 2010, a man named Billy Ray brought Contessa Daniel to a Sikeston

hospital. Ms. Daniel had suffered a head injury and was bleeding profusely. Officers were

called to the hospital. Deputy Jeremy Perrien spoke with Mr. Ray, who stated that he had

driven by Ms. Daniel’s home to check on her as she was pregnant. He found Ms. Daniel

bleeding from a head wound. He reported that Ms. Daniel told him that Jim Harris had attacked

her, causing her injuries. Other officers went to Ms. Daniel’s home. They discovered a large

amount of blood in the home and a bullet hole in a wall. They also found some loose change on

the floor in the bedroom. The officers took several photographs of the interior and exterior of

the home. The officers began looking for Harris to question him about the assault. Mr. Harris

also goes by the nickname of “Bug.”


                                                28
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 29 of 40 PageID #: 245




       Approximately four to five hours after the assault, Charleston police officers located and

arrested Mr. Harris in Charleston, Missouri. Scott County Deputy Perrien drove to Charleston

and transported Mr. Harris back to the Scott County Sheriff’s Office. Mr. Perrien and Mr.

Harris spoke about their families on the drive back but did not discuss anything concerning the

investigation.

       On February 18, 2010, Scott County Lt. Bledsoe spoke with Mr. Harris. That

conversation was audio recorded. Mr. Harris told Bledsoe that he did not want the interview to

be video recorded but would consent to the audio recording only. Before the interview or the

recording started, Bledsoe read Mr. Harris a Miranda warning from a card that Bledsoe carries

for that purpose. Mr. Harris said that he understood the warning and was willing to speak with

the officers. Mr. Harris signed a Miranda waiver form acknowledging his consent. When the

audio recording began, Bledsoe reminded Harris that he had been given a Miranda warning.

Harris agreed that he had received that warning and even repeated back the basic tenets of that

warning. Mr. Harris then admitted that he had struck Ms. Daniel with either a small pole or

some other small object. Mr. Harris said that he had previously purchased some cocaine base

from Ms. Daniel that evening and that he returned to obtain some of the drug on credit, as he was

out of money. Mr. Harris said that Ms. Daniel refused to give him any drugs and that Mr. Harris

struck her in response. Mr. Harris admitted that he took a small jar of change from Ms. Daniel’s

home as he left. Mr. Harris said that he went to the Daniel home by himself and that he bought

cocaine base from another supplier in Charleston with the change he took from the Daniel home.

        On February 19, 2010, Mr. Harris spoke with Scott County Sheriff Rick Walters. That
interview was video recorded. In that interview, Harris asserts that he did not commit the

assault but blamed it on others. On February 22, 2010, Harris spoke with Captain Gregg Ourth
                                               29
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 30 of 40 PageID #: 246




and again stated that the assault was committed by Timothy Winston and not Mr. Harris. Mr.

Harris did not talk about his involvement in the Amerimart robbery during any of these

interviews.

       On February 24, 2010, Ms. Daniel had recovered from her injuries sufficiently to speak

with Scott County Officer Ourth. She told him that Jim Harris had assaulted her by striking her

repeatedly with a handgun. Daniel told the officer that, during the assault, the handgun went

off, but that she was not struck. She said that Harris took some cash and a jar of coins from her

bedroom and left. The officers went back to her home and seized a live 9mm caliber round

from her home.

       Daniel also told the officer that, about two weeks earlier, Harris had told her that he was

the person who robbed the Amerimart store in Benton. After hearing that, the officers applied

for a state search warrant to search Mr. Harris’s home to look for items used in that robbery.

The officers were aware that another robbery had been committed in Charleston, Missouri, by a

man wearing a Halloween mask and carrying a handgun. The outward appearance of each

robber was similar. The search warrant application requested permission to search Mr. Harris’s

home for items related to the two robberies. The state judge examined the search warrant

application and its attached affidavit. After that review, the state judge approved the issuance of

the search warrant and signed it. The search was conducted on February 24, 2010.

       During that search, the officers found and seized several rounds of various calibers of

ammunition, a pellet pistol from a burn barrel at the rear of the home and some men’s clothing.

       On February 26, 2010, Officer Gregg Ourth conducted two interviews, each of which was

video recorded. Ourth gave Harris a Miranda warning prior to speaking with him. In the


                                                 30
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 31 of 40 PageID #: 247




second of those interviews, Harris confesses to assaulting Daniel with the handgun and that he

robbed the Amerimart store in Benton with an accomplice who drove the vehicle used to get

away from the scene. He stated that he used the same firearm to rob the store that he used to

assault Daniel. Harris also admitted that he robbed a Casey’s store in Charleston, Missouri, on

January 22, 2010, and said that he used the pellet handgun found at his home to accomplish that

robbery. On February 27, 2010, Ourth typed up a list of questions that he asked and Harris’s

answers. The beginning of that written statement was a Miranda waiver form. Harris initialed

all of the questions and answers, signifying that he was waiving his Miranda rights and that the

answers were true and correct.

       Harris was interviewed a total of six times by law enforcement officers. Those

interviews occurred as follows:

       February 18, 2010       Lt. Jerry Bledsoe              Audio

       February 19, 2010       Sheriff Walter                 Video

       February 22, 2010       Captain Gregg Ourth            Video

       February 26, 2010       Captain Gregg Ourth            Video

       February 26, 2010       Captain Gregg Ourth            Video

       February 27, 2010       Captain Gregg Ourth            Typed Q & A

       The interview of Harris on February 18, 2010, concerned the assault of Contessa Daniel.

In that interview, Harris stated that he struck Daniel with a small pole or small object. In the

interview on February 19, 2010, Harris claimed that another person assaulted Daniel. Harris

continued with his claim that another person assaulted Daniel during the interview on February

22, 2010. In the second interview on February 26, 2010, Harris admitted that he assaulted


                                                   31
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 32 of 40 PageID #: 248




Daniel. In addition, he admitted that he committed the Amerimart and Casey’s robberies. On

February 27, 2010, Ourth typed the Miranda warning he gave to Harris before the first interview

on the 26th, along with the questions that were asked on the 27th and Harris’s answers. Harris

was shown the typed sheets and asked to verify his responses to the questions. Harris read the

responses and initialed each response, signifying his agreement that the response was true and

correct.

(Report and Recommendation, DCD 129, pp. 1-18)

         Judge Blanton set out Harris’ coercion claims in the Report and Recommendation, as

well as his ruling on whether Harris’ statements were voluntary or coerced:

                The gist of much of Defendant’s Memorandum in Support of his Motion to

                Suppress Evidence and Statements is that the statements obtained from Mr. Harris

                were obtained by coercion. Memorandum, p. 9.

(Report and Recommendation, DCD 129, p. 18)

         Judge Blanton’s decision finding that Harris’ statements were all voluntary is set out

below:

                The undersigned finds that the statements made by Defendant Jim Harris during

                interviews on February 18, 2010, and the two interviews on February 26, 2010,

                were made voluntarily and are admissible. These are the taped interviews the

                government intends to introduce at trial.

(Report and Recommendation, DCD 129, p. 20)
       At the Motion to Suppress, Harris contended that all of his statements should be

suppressed. Judge Blanton set out Harris’ complaint as follows:

                            Written Confession of February 27, 2010

                                                 32
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 33 of 40 PageID #: 249




       The defendant states in his post-hearing memorandum (Document #114, p. 11):

               Because the custodial interview of February18, 2010 was made without benefit
       of Miranda warnings, that interview must be suppressed. Similarly, the audio and
       video taped interviews of February 26, 2010 were as a result of coercion and undue
       influence exerted by law enforcement. They must also be suppressed. The written
       confession that occurred on February 27, 2010, Evid. Hrg. Ex. 6, followed law
       enforcement’s violations of Defendant’s constitutional rights, and must be suppressed.

       The court has found that the interviews on February 18, 2010, and February 26, 2010

(both interviews on February 26) were voluntarily given after Miranda warnings. As a result,

the defendant’s argument related above that because of constitutional violations on February 18

and 26, the written confession of February 27 should be suppressed, is without merit. The

question and answer confession (Government’s Ex. #6) follows written Miranda warnings.

Each warning is followed by the initials “JH” placed there by Mr. Harris. (Tr. 36).

There follows under the word “Waiver” the questions:

       1. Do you understand each of these rights I have explained to you? and

       2. Having these rights in mind, do you wish to talk to us now?

Next to both the above questions appear the words: “Yes/No.” Following each question the Yes

is circled and the initials JH are printed next to each Yes. Id.

       There follow questions and answers. The question (from Ourth) is typed and the answer

(from Harris) is typed. Next to each answer are the initials JH. At the bottom of each page

appear the signature of the defendant and Officer Ourth. On page 7 of the statement are the

signatures of Jim Harris as the “Signature of person giving statement” and Gregg Ourth as the

“Signature of officer taking statement.”

       The defendant saw the statement after it came off the printer. Harris had the opportunity


                                                  33
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 34 of 40 PageID #: 250




to correct any of the answers “that I had typed out was verbatim, exactly what he told me.” Mr.

Harris did not make any corrections. He initialed after each answer. (Tr. 36-37).

        The question and answer statement, Government’s Exhibit 6, was voluntarily given by

the defendant after Miranda warnings and is admissible at trial.

(Report and Recommendation, DCD 129, pp. 20-22)

        The Report and Recommendation of Judge Blanton, later adopted by the District Court,

clearly demonstrates that Harris’ statements were not coerced by any law enforcement officer.

The record from that suppression hearing and the Magistrate Judge’s findings conclusively show

that Harris’ claim that his statements were coerced is factually incorrect.

        This Court has set out all the testimony from the hearing on Harris’ Motion to Suppress,

excerpts from Harris’ Motion to Suppress and the Report and Recommendation just to show that

Harris’ issue raised in this Section 2255 petition has already been fully litigated.

Harris lost the issue as to whether his confessions were coerced based on police officer

representations in the Motion to Suppress Hearing and he lost again when the District Court

adopted the Report and Recommendation of the Magistrate Judge. Harris attempted to appeal

that decision pro se, but failed to correctly raise it. In Harris’ pro se appellate filing, styled

“Violation of Due Process Fourteenth Amendment”, Harris contended that there was a deal to

take Harris to see his girlfriend Naomi Wince in exchange for a guilty plea. (P. 4) He did not

claim that this action resulted in a coerced confession. The Eighth Circuit denied Harris’

claims, noting that his guilty plea waived all defects in the suppression ruling. United States v.

Harris, 499 Fed.Appx. 631, 632 (8th Cir. 2013). Significantly, Harris did not raise the issue in

his brief as to whether his confessions were coerced or that the District Court’s rulings on the


                                                   34
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 35 of 40 PageID #: 251




Motion to Suppress were incorrect. The Eighth Circuit noted that Harris could file a Section

2255 petition and claim that his guilty plea was not voluntary, but Harris has once again failed to

raise the proper ground for this motion by not raising that ground. Instead, Harris contends that

this Court should again litigate whether Harris’ confessions were coerced. If Harris would have

wanted to appeal that issue, he should have proceeded to trial and then appealed the District

Court’s decision as to the suppression issue. But he did not do so and cannot now claim in a

Section 2255 proceeding that the District Court erred.

       Other cases have discussed a defendant’s procedural waiver of a constitutional issue and

whether that claim can be resurrected in a Section 2255 petition. The defendant in Dejan v.

United States, 208 F.3d 682 (8th Cir. 2000), attempted to raise just such an issue. Like Harris

here, Dejan pled guilty to charges in his indictment and was sentenced. Later, after a Supreme

Court case clarified the law concerning one of Dejan’s charges, Dejan filed a Section 2255

petition to challenge his conviction, alleging actual innocence. Harris also claims actual

innocence, although his petition is woefully short on facts to support that claim.

       The Dejan Court noted that the defendant did not challenge the validity of his guilty plea

in a direct appeal. Dejan, 208 F.3d at 685. The Court then noted, “Where a defendant has

procedurally defaulted a claim by failing to raise it on direct review, the claim may be raised in

habeas only if the defendant can first demonstrate either cause and actual prejudice or that he is

actually innocent. Id. Since Dejan had not succeeded in showing either, his Section 2255

petition was dismissed.

       The defendant in United States v. Morgan, 230 F.3d 1067 (8th Cir. 2000), also claimed

constitutional error in his conviction. Again, that alleged error was not considered because


                                                35
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 36 of 40 PageID #: 252




Morgan had failed to file a direct appeal of that constitutional issue, therefore, his issue was

procedurally defaulted. Morgan, 230 F.3d at 1069.

       Harris has procedurally defaulted the issue of whether his confessions were coerced by

failing to go to trial and then appealing the suppression decision of the District Court. He

cannot get around that procedural default. Harris attempts to claim the actual innocence

exception to that rule, except that he provides no reason to believe that he was not actually

guilty. Harris’ sworn statements at his guilty plea hearing and the written statements in his Plea

Agreement conclusively establish his guilt. Harris does not offer any factual explanation as to

why he is actually innocent; he merely claims that status without proof.

       This Court has once before decided that Harris’ confessions were voluntary and not

coerced, based on the same claims that Harris makes again. Harris has not raised any reason to

believe that this Court’s decisions were in error. This issue will be dismissed.

Ground two. Harris was denied his right to represent himself at trial.

       In this ground, Harris claims that he was denied the right to represent himself. This

Court has already identified one excerpt of a conversation between this Court and Harris at

Harris’ guilty plea where Harris maintained that he was satisfied with defense counsel. In spite

of that, Harris maintains that he was denied his right to represent himself, claiming:

               The court then decided that since the laws were changing and the prosecutor
               had access to legal materials that Harris could not get to, the court denied
               the right for Harris to represent himself.

(Harris’ Section 2255 Petition, p. 3)

       Harris sets out that his denial of his right to represent himself occurred during a hearing

on August 29, 2011. This is not the first time that Harris has misquoted a record from this Court


                                                 36
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 37 of 40 PageID #: 253




and this Court doubts that it will be his last. There is a transcript of exactly what was said during

the hearing on Harris’ request and it does not support his claim.

       At the end of a long hearing, the following exchanges were had between Attorney Butts,

Harris and Judge Blanton:

       Court:          Did I understand you correctly that if you got a transcript of this

                       hearing, that you want Mr. Butts to still represent you?

       Harris:         Yes, sir.

       Court:          Fully represent you?

       Harris:         Yes, sir.

       Court:          Because that’s what he - - he said he would be standby, but he can’t

                       represent you in part.

       Harris:         Okay. I understand that.

       Butts:          Excuse me. You need to decide what you want to do.

       Harris:         I just did.

       Butts:          Well, Jim - -

       Harris:         I just - - I just explained to the judge that I want you to represent me

                       in full.

(August 29, 2011 Hearing Tr., pp. 21-22)
      Butts:         Sure. Yeah. No, and, again, I don’t have any problems with Mr.

                       Harris. I mean, I have said to him here today, I think it’s something

                       that we’ll probably continue to need to make clear. I’m certainly

                       not upset by what he did or made or (inaudible). It’s an important

                       proceeding in his life. He has a right to be concerned.

                                                  37
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 38 of 40 PageID #: 254




       Court:          Mr. Harris, you want to say something, I think.

       Harris:         No, I’m finished.

       Court:          Okay. So Mr. Butts is going to continue to represent you fully.

       Harris:         Yeah.

(August 29, 2011, Hearing Tr. pp. 25-26)

       It is abundantly clear from the transcript that Harris did not seek to represent himself.

He agreed that Eric Butts would continue to represent Harris. The records and files of this case

conclusively establish that Harris’ contention that he was denied the right to represent himself is

false. This issue will be dismissed by this Court.

Ground three.          Harris’ Motion asking that the Government be required to dismiss his

                       Indictment.

       Harris filed, in the habeas case, two motions asking for an Order directing the

Government to dismiss his case. He sets out several grounds for his requests, including his

assertion that Harris’ arrest was illegal, that the Government manufactured evidence against

Harris in a state case, that he was coerced into making his confession as a reward for being

allowed to see his girlfriend, that the Government improperly admitted evidence of Harris’

recorded interviews, that the Government obtained copies of the sealed transcript of the August

29, 2011, where Harris discussed his wishes as to who would represent him, that Harris has not

yet been provided a copy of the audio recording of the hearing from the court reporter held on

August 29, 2011, and that the Assistant United States Attorney has a personal vindictiveness

against Mr. Harris.

       As to the first of these sub-issues, there are no facts that would show that Harris’ arrest


                                                 38
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 39 of 40 PageID #: 255




was unlawful and Harris has not set out any of those facts in his Motion. There is no proof of any

manufactured evidence in this case, in spite of Harris’ claims. The issue of whether Harris’

confession was coerced has already been ruled against Harris in a previous hearing before this

Court. There is no reason why the recordings of Harris’ jailhouse interviews would not be

admissible. Those interviews have been held to be admissible by Judge Blanton. While Harris

complains that the Government improperly obtained a copy of the transcript of the hearing on

August 29, 2011, the docket sheet will reveal that the Government filed a motion requesting

permission to obtain a transcript of that hearing in order to respond to Harris’ motions. That

request was granted. Harris’ claims that the Government improperly obtained a copy of that

transcript are simply incorrect. There is no basis to order the court reporter to produce an audio

recording of the August 29, 2011, hearing and this Court will not require that reporter to provide

that audio recording. Finally, the Assistant United States Attorney has simply vigorously

prosecuted this case. Harris’ claims that the Government has proceeded in a vindictive fashion

are simply not borne out by the facts of this case. In fact, when Harris decided to plead guilty, his

attorney asked the Government to withdraw its Notice of Sentencing Enhancement. That Notice

would have required the Court to impose a mandatory life sentence for Harris for his prosecution

for either the Hobbs Act robbery

count or the count involving his Possession of the Firearm in Furtherance of a Crime of

Violence. The Government withdrew that Notice at the request of Harris’ attorney, showing the

Government’s good faith in trying to work with Harris. Harris has not presented any evidence

of vindictiveness. Any issue raised by this Motion will be dismissed.

Ground four.            Harris’ Motion that the Government be prohibited from contacting


                                                 39
Case: 1:19-cv-00053-SNLJ Doc. #: 36 Filed: 06/01/20 Page: 40 of 40 PageID #: 256




                          his witness, Naomi Wince.

        The Government represents that it has not attempted to contact Ms. Wince during any

of these proceedings, but Harris has no right to demand that it not contact her. Harris states

that Wince is “under his pro se status of being her counsel” and demands that the Government

seek his permission before contacting her. Of course, there is no such status. While Harris may

represent himself, he may not represent any other party or person. Harris does not set out any

valid reason why this request should be considered in a Section 2255 proceeding and it will

not be considered here.

                                         CONCLUSION

      For the foregoing reasons, the Petition filed by Jim R. Harris is denied without an

evidentiary hearing, and this Court enters Judgment finding the issues raised in his Petition in

favor of the Government. No evidentiary hearing is required when the allegations of the Section

2255 petition cannot be accepted as true because they are contradicted by the record, inherently

incredible, or conclusions rather than statements of fact. Engelen v. United States, 887 F.2d 843,

844 (8th Cir. 1989). The records of Harris’ case conclusively establish that Harris’ claims are

refuted by the record.

      IT IS FURTHER ORDRED this Court will not issue a certificate of appealability because

Harris has not made a substantial showing of the denial of a federal constitutional right.



      SO ORDERED this 2nd day of June, 2020



                                                            ________________________________
                                                            STEPHEN N. LIMBAUGH, JR.
                                                            UNITED STATES DISTRICT JUDGE

                                                 40
